In a negligence action to recover damages for injuries sustained by plaintiff while she was roller skating in defendant’s rink, the defendant appeals from an order of the Supreme Court, Westchester County, entered January 15, 1962, denying its motion to set aside an inquest and to vacate a judgment entered thereon in favor of the plaintiff against it. The court directed the inquest by reason of defendant’s default in appearing at a pretrial hearing. Order reversed, without costs; motion granted; inquest and judgment vacated; and action directed to be restored to the calendar for a pretrial hearing. In our opinion, under the circumstances disclosed by this record, it was an improvident exercise of discretion for the court, on its own motion, to have directed an inquest. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.